Exhibit THE SECURITIES REFERRED TO IN THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT. APRO BIO PHARMACEUTICAL CORPORATION SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this "Agreement"), dated as of May 15 2006, is by and between APRO Bio Pharmaceutical Corporation, a Utah corporation (the "Company"), and University License Equity Holdings, Inc., a Colorado nonprofit corporation (the "Investor"). Recital The Investor desires to acquire 406,000 shares of the Company's Common Stock, par value $0.001 per share (the "Company Stock"), in partial consideration for the grant of an exclusive license by The Regents of The University of Colorado, a constitutional body corporate, to the Company of certain patent rights under that certain License Agreement, dated of even date herewith (the "License Agreement"), and the Company desires to issue such shares of Company Stock to the Investor in connection with consideration for the grant of the exclusive license under the License Agreement, upon the terms and conditions set forth herein. Agreement NOW, THEREFORE, in consideration of the foregoing recital and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Subscription.
